﻿Perhaps never before have we heard such optimistic words spoken here. Concern has been expressed for the future, of course, but faith in the future of mankind has also been expressed. There is renewed trust in this Organization and in its ability to fulfil the purposes and principles of the Charter. The President has been entrusted with leading the General Assembly at this crucial stage in its history. His wisdom and ability ensure a fruitful session. My country congratulates him and the Secretary-General, Mr. Javier Perez de Cuellar, whose name will be inscribed in the pages of the history of the United Nations and the history of the struggle for peace on Earth.
Hopes for lasting peace have been strengthened by the admission of the Republic of Korea and the Democratic People's Republic of Korea to membership of the United Nations. Paraguay is glad that the Republic of Korea has seen its dream come true of taking its seat in the Organization, as it has long wished to do. We hail and welcome the Republics of Estonia, Latvia and Lithuania, which have now become Members in well-earned recognition of their long struggles for freedom and independence. We also welcome the Republic of the Marshall Islands ana the Federated States of Micronesia.
As I have said, mankind is now experiencing an extraordinary reaffirmation of its fundamental values. Peace, respect for inalienable human rights, freedom and democracy are no longer words with no meaning for most of the countries that are now preparing to embark on the adventure of building a new world. Building a new world requires new attitudes. Let us not replace ideological confrontation by economic confrontation. It would not be worth eliminating the threat of military conflagration if the threat of death from lack of medicine and food remained.
We trust that the end of the cold war will mark the beginning of the quest for a fairer social and economic order. It has been said time and again here that peace is more than the absence of war. To ensure true and lasting peace, the underlying causes of conflict must be eliminated. The end of the arms race, the relaxation of international tension and the rebirth of democracies and freedom will mean something only if they are accompanied by a firm resolve to help the most needy countries in their struggle for development. Liberalisation alone will not put bread on the table of the poor. This is the time for world solidarity.
This session is taking place against the backdrop of an international atmosphere that has never before existed in our Organization. It has had an extraordinary impact on international relations. This situation made it possible to react decisively to the Persian Gulf crisis, the most serious threat to international peace and security faced in recent times by the Security Council. He believe that an important lesson has been learned from the conflict. There is an awareness of the need, on the one hand, to control and limit all kinds of weapons; and, on the other, to strengthen the ability to take preventive action in order to discourage anyone who might be tempted to have recourse to the use of force.
This improvement in the international political climate shows that it is now possible to achieve appropriate solutions to challenges that earlier appeared out of reach; in our view, these include the conflict in Cambodia, the problem of Cyprus, Western Sahara and the Middle East, to name only the longest-standing and most serious problems.
On Cambodia, recent events in the context of the peace plan of the five permanent members of the Security Council make it possible for that country to move forward to peace, national reconciliation and the restoration of sovereignty.
We are concerned at the continuing tense situation in the Middle East. Paraguay reiterates its support for the initiatives for a peaceful negotiated solution including the right of the State of Israel to live in peace within its own borders and the right of the Palestinian people to a homeland of its own. Paraguay endorses the relevant resolutions of the Security Council and urges their implementation.
We reaffirm our support for the work of the Secretary-General that has enabled us to see the glimmer of a solution to the conflict in Western Sahara.
We voice once again our earnest hope that the good offices of the Secretary-General will lead to a solution of the Cyprus problem. The efforts of the Secretary-General and of the international community must be matched by the parties to the conflict if they are to come closer together and achieve a peaceful solution of the problem.
Progress in South Africa towards the solution of that country's political problems is a harbinger of better days ahead in that region.
Peace in El Salvador deserves a special, deeply emotional mention. All of America welcomes the good fortune of the Salvadoran people, and is glad to see the elimination of the few remaining conflicts in the region.
Paraguay looks forward to enthusiastic participation in the 1992 Rio de Janeiro Conference on the environment. Five hundred years after its discovery, America once again holds out the hope of a better future for mankind. My country will adopt concrete measures and will sign agreements on protection of the environment; we shall set aside a large quantity of our territory as a protected zone.
Today the notion of development is indissolubly linked with that of preserving the environment. How is the time to create the conditions for more sustainable development. Our Government shares mankind's common desire for economic growth without destruction. Protecting the environment shows love for mankind.
He want a world without pollution, a world where nature is preserved, just as we want a drug-free society. Like the other countries of the hemisphere, Paraguay is committed to a frontal attack on drug trafficking.
One of the fundamental pillars of Paraguay's foreign policy is cooperation with, and support for, the endeavours of the various international organizations that are working to protect human rights. It is not economic or military power that lends prestige to a country; rather, it is the way in which its inhabitants enjoy to the full human rights and fundamental freedoms.
Since the morning of 3 February 1989, when President Rodriguez declared the beginning of the democratisation of Paraguay and respect for human rights, my country's transitional process has been based on achieving democracy and on laying the foundations for the full enjoyment of human rights.
A year ago in this Hall Paraguay spoke optimistically about its future. Time has proven us right. In the process of consolidating our democracy and our freedoms so much has been constantly achieved that we venture to believe that obscurantism and repression are things of the past; we look to the future with optimism. It is an undeniable fact that we are once again a part of the world of free nations; that encourages us to participate in the search for a fairer world social and economic order in which free enterprise (with a clear social component), democracy and freedom will promote sustained development with a view to ensuring a better life for our peoples.
We are pinning a large part of our hopes for development on integration, The Asuncion Treaty, which established the Common Market of the South (MEBCOSUR), was signed in our capital en 26 March 1991 by Argentina, Brazil, Uruguay and ray country. It reflects our common goal of achieving development through, integration. I can announce today that the parliaments of these four countries have now endorsed the Asuncion Treaty; 30 days after the deposit of the instrument of ratification the Treaty will enter into force. Argentina, Brazil, Uruguay and Paraguay will go down in history as countries able to take up the challenge of integration in a joint effort to secure better economic and social conditions and to strengthen freedom and democracy.
MERCOSUR is not just a development strategy. It reaffirms the determination of our peoples to live in peace, cooperation and harmony. It responds to the call of history. It is the rediscovery of our political, economic, social and cultural identities.
In the contest also of international cooperation. President Bush launched the Enterprise the Americas plan, which is aimed at fostering better understanding among American countries through trade. The spheres of development, trade, investment and debt can help us promote equitable and beneficial relationships. To that end, and as part of a new relationship with the United States, the MERCOSUR Foreign Ministers and the Government of the United States signed the Rose Garden Agreement last June in the White House garden.
MERCOSUR also has hopes for assistance and cooperation in its relations with the European Economic Community. At the Luxembourg meeting between Foreign Ministers of the European Community and the Rio Group, and at a later meeting in Brussels, foundations were laid for genuine rapprochement; there are plans for a joint cooperation agreement between MERCOSUR and the European Community.
The European Community's experience with integration, its economic and production capacity and, above all, its declared good will towards MERCOSUR augur well for a better future in our relations. For its part, Paraguay is near to signing a third-generation agreement in the context of cooperation with the Community.
Talks with Japan and other Asian countries also promise better relations between Latin America and those countries. I must not fail to highlight the traditional friendship and spirit of cooperation that links Paraguay with the Government and the people of Japan.
In order to establish and maintain economic relations and to encourage in our country investment that stimulates development, we are negotiating agreements for the promotion and management of investments. In that context, Paraguay has entered into an agreement with the Multilateral Investment Guarantee Agency, an organ of the World Bank, to protect international investments.
The investment opportunities that Paraguay offers and the cooperation and participation of the more developed countries will help us to have a more effective presence in the Common Market of the South (MERCOSUR).
The new winds of democratisation and the profound enthusiasm for freedom reached Latin America before they reached other parts of the world. The 1990s
.ad America made up as never before of countries with democratically elected Governments. Integration and the spirit of continent-wide solidarity seen in the Rio Group arouse hopes for a great homeland. We congratulate the Governments of Argentina and Chile on the success of their agreements on the demarcation of their borders, and we again express our happiness at the prospects for peace in El Salvador. We very much hope that our America will once again be the continent of peace and hope.
Next year Ibero-America and friendly countries will be getting ready to commemorate the five hundredth anniversary of the discovery of America. It took five centuries for the countries that make up the Ibero-American community to get together in a summit conference, in the hospitable city of Guadalajara. It was the first of a series of meetings of countries with the same cultural, political and religious identities, eager to work together for a common future.
We hope that there will be a successful outcome to the Uruguay Round negotiations. A policy of subsidies and protectionism is not compatible with a free-market economy not with the new international economic order that is supposedly being established.
We desire equitable trade negotiations and a better price for our products, as the proper way to bring about development. Democracy and peace cannot last where man lacks the minimum conditions for a dignified life.
Nowhere is more appropriate than the General Assembly of the United Nations for invoking continent-wide solidarity, good will and peace between nations. A United Nations ready to meet the challenge of new times is mankind's best means of bringing about the promising future that we see opening up before us. If we join forces and have good will, God will help us.

